 

Muscle Maker, Inc.

308 East Renfro Street, Suite 101

Burleson, Texas 76028

 

July 16, 2019

 

Letter of Appointment – Board of Directors

 

Dear :

 

We are pleased to offer you the role as a director of the Board of Directors
(the “Board”) of Muscle Maker, Inc. (the “Company”). This letter contains the
terms of your appointment as a director of the Board of Directors of the Company
and will be effective from the date of the signing of this letter. This letter
agreement supersedes any previous Board of Director agreements.

 

Terms:

 

“IPO” - For purposes of this letter agreement, the term “IPO” refers to the date
the company performs a listing and begins trading of our common stock on a
public exchange.

 

“Competing Business” - For purposes of this letter agreement, the term
“competing business” is defined as any health focused restaurant chain such as
Freshii, True-food kitchen, First Watch or Snap Kitchen and similar concepts but
excludes traditional QSR, limited service, full service, fast casual and other
restaurant segments.

 

1. Your Duties:

 

  a) You will be expected to attend all meetings (either in person or by
teleconference) of the Board of the Company, of which we expect to hold
approximately four per annum as well as sign all written consents if you deem
appropriate. In addition, you will be expected to perform such other duties as
are reasonably contemplated by your holding office as a director of the Company
or which may reasonably be assigned to you by the Board from time to time.      
  b) As a director you will:

 

  i) Perform to the best of your abilities and knowledge the duties reasonably
assigned to you by the Board from time to time, whether during or outside
business hours and at such places as the Board reasonably requires;         ii)
Use all reasonable efforts to promote the interests of the Company;         iii)
Attend directors’ meetings;         iv) Act in the best interests of the
Company; and         v) Work closely with the Board of Directors and the Chief
Executive Officer.

 

  c) As you will appreciate, however, your time commitment will ultimately be a
product of the matters confronting the Company from time to time and matters
properly requiring your attention as a director of the Company.

 



1

 



 

2. Remuneration:

 

  a) Fees

 

  i) Cash Compensation - 9,000 annual cash compensation paid quarterly ($2,250
per quarter). The annual fee will be paid in equal quarterly instalments in
arrears on the last day of each quarter. Your first and last instalments of the
annual fee will be apportioned if necessary.

 

  (1) For Directors serving on the Board of Directors in fiscal 2017, you will
be granted shares of common stock in lieu of cash payments. The amount of shares
will be calculated using the IPO price and deferred and issued 30 days post IPO.
The amount of shares will be calculated using 50% of the annual cash
compensation for fiscal 2018. For example, fiscal 2018 annual cash compensation
was $9,000, for 2017 purposes only, the total cash compensation will be $4,500
and this number will be used along with the IPO price to calculate the total
number of common stock shares deferred and issued 30 days post IPO.         (2)
For Directors serving on the Board of Directors in fiscal 2018, you will be
granted shares of common stock in lieu of cash payments. The amount of shares
will be calculated using the IPO price and deferred and issued 30 days post IPO.
For example, Directors who earned $9,000 in cash compensation for 2018, assuming
an IPO share price of $5 per share, would be issued 1,800 shares of common stock
($9,000/$5 per share = 1,800 shares. This amount will be prorated for any
partial year of service.         (3) For Directors serving on the Board of
Directors in fiscal 2019 year to date and through the IPO date, you will be
granted shares of common stock in lieu of cash payments. The amount of shares
will be calculated using the IPO price and deferred and issued 30 days post IPO.
The calculation for the number of shares will use the same formula as above and
prorated through the IPO date. This amount will be prorated for any partial year
of service.         (4) After the IPO date, all cash compensation will be made
in cash (vs common stock) on the normal schedule listed above.

 

  ii) Common stock compensation - 10,000 annual shares of common stock issued
quarterly (2,500 per quarter) in arrears on the last day of each quarter at the
then current stock offering price as determined at the end of each quarter. Your
first and last instalments of the annual common stock awards will be apportioned
if necessary. Subject to SEC rules governing vesting, sale of securities, etc.

 

  (1) For Directors serving on the Board of Directors in fiscal 2017, upon
signing this Director Agreement, you will be issued 5,000 shares of common stock
for fiscal 2017.         (2) For Directors serving on the Board of Directors in
fiscal 2018, upon signing this Director Agreement, you will be issued 10,000
shares of common stock for fiscal 2018.         (3) For Directors serving on the
Board of Directors in fiscal 2019, upon signing this Director Agreement, you
will be issued 5,000 shares of common stock which represents common stock earned
for Q1 and Q2 2019. From Q2 2019 and subsequent quarters, common stock earned
will be issued in accordance with the above listed schedule (item 2aii).        
(4) Committee compensation

 

  (a) Additional 1,300 annual shares of common stock per committee participation
(325 shares per quarter)         (b) Additional 1,000 annual shares of common
stock per committee chair position (250 shares per quarter)         (c) No
Director would be compensated for serving on more than two committees        
(d) As appropriate, shares of common stock will be issued for fiscal 2017,
fiscal 2018 and fiscal 2019 year to date under the same calculations used above
for common stock issuance.

 

3. All fees will be prorated for any partial year or time of service.     4.
Your fees shall be subject to adjustment periodically as determined by the
Board.

 



2

 

 

5. No fees, cash or stock or any other form of compensation will be awarded to
any employee of the Company for their participation on the Board of Directors of
the Company or any of its affiliates.     6. Expenses: Subject to you providing
the Company with receipts or other evidence of payment, the Company will pay for
or reimburse you for all travelling, hotel and other expenses reasonably
incurred by you in connection with attending and returning from meetings or
otherwise in connection with the Company’s business. Reasonable travel and out
of pocket expenses used in connection with the business of the Company shall
include:

 

  a) Domestic travel (airfare economy class, 7 day advance purchase);         b)
Meals up to $40 per day;         c) Hotel accommodations;         d) Other
travel related expenses such as parking, tolls, mileage, etc to attend Board or
committee meetings;         e) Any expense greater than $500 will require
pre-approval.

 

7. Termination of Appointment:

 

  a) Your appointment as the Director may be terminated at any time by the vote
of the stockholders of the Company in accordance with the certificate of
incorporation and bylaws of the Company.         b) You acknowledge and agree
that if the shareholders of the Company terminate your appointment, you will
have no claim of any kind against the Company by reason of the termination.    
    c) You are at liberty to terminate or resign the appointment at any time by
notice in writing to the Company.

 

8. What happens after termination of appointment?

 

If your appointment is terminated for any reason or you resign for any reason:

 

  a) The Company may set off any amounts you owe the Company against any amounts
the Company owes to you as a Director at the date of termination except for
amounts the Company is not entitled by law to set off;         b) You must
return all the Company’s property (including property leased by the Company) to
the Company on termination including all written material, software, computers,
credit cards, keys and vehicles; and You must not record any confidential
information in any form after termination.

 

9. Prohibited Activities:

 

  a) You undertake to the Company that you will not during the term of your
appointment engage in a business or an activity that would place you in a
position of conflict in respect of the performance of your duties.

 



3

 



 

  b) The terms of your appointment do not restrict you from accepting
appointment as a director of any other company outside of the Company’s
industry, providing consulting services or any other business or other activity
whatsoever. The Company acknowledges and accepts your current roles as a
director. You recognize that the services to be performed by you under this
agreement are special, unique and extraordinary. The parties confirm that it is
reasonably necessary for the protection of the Company’s goodwill that you
agree, and accordingly, you do hereby agree and covenant, that during your term
as director, you will not, directly or indirectly, except for the benefit of the
Company:

 

  i. become an officer, director, more than 2% stockholder, partner, associate,
employee, owner, proprietor, agent, creditor, independent contractor,
co-venturer or otherwise, or be interested in or associated with any other
corporation, firm or business engaged in the same or any similar business
competitive (Competing Business) with that of the Company (including the
Company’s present and future subsidiaries and affiliates) (the “Business”); For
clarity a “competing business” is defined as any health focused restaurant chain
such as Freshii, True-food kitchen, First Watch or Snap Kitchen and similar
concepts but excludes traditional QSR, limited service, full service, fast
casual and other restaurant segments. Furthermore, a the Board member can obtain
a waiver, in writing, of this clause by the majority vote of the Board members;
or         ii. solicit, cause or authorize, directly or indirectly, to be
solicited for or on behalf of himself or third parties from parties who were
customers of the Company (including its present and future subsidiaries and
affiliates) at any time during your term, any business similar to the business
transacted by the Company with such customer; or         iii. accept or cause or
authorize, directly or indirectly, to be accepted for or on behalf of your or
third parties, business from any such customers of the Company (including its
present and future subsidiaries and affiliates); or         iv. solicit, or
cause or authorize, directly or indirectly, to be solicited for employment for
or on behalf of you or third parties, any persons who were at any time during
your term hereunder, employees of the Company (including its present and future
subsidiaries and affiliates); or         v. employ or cause or authorize,
directly or indirectly, to be employed for or on behalf of yourself or third
parties, any such employees of the Company (including its present and future
subsidiaries and affiliates); or         vi. use the tradenames, trademarks, or
trade dress of any of the products of the Company (including its present and
future subsidiaries and affiliates); or any substantially similar tradename,
trademark or trade dress likely to cause, or having the effect of causing,
confusion in the minds of manufacturers, customers, suppliers and retail outlets
and the public generally.

 

You acknowledge the intention that the Company shall have the broadest possible
protection of the value of its business consistent with public policy, and it
will not violate the intent of the parties if any court should determine that,
consistent with established precedent of the forum state, the public policy of
such state requires a more limited restriction in geographical area or duration
of the aforesaid covenant not to compete, contained in an appropriate decree.

 

  c) Except as permitted in this agreement or as approved by the Company, you
will not (i) use any Confidential Information (as defined below) or (ii)
disseminate or in any way disclose the Confidential Information to any person,
firm, business or governmental agency or department. You may use the
Confidential Information to perform your Duties for the benefit of Company. You
shall treat all Confidential Information with the same degree of care as you
accord to your own confidential information, but in no case shall you use less
than reasonable care. You shall immediately give notice to Company of any
unauthorized use or disclosure of the Confidential Information. You shall assist
Company in remedying any the unauthorized use or disclosure of the Confidential
Information. You agree not to communicate any information to Company in
violation of the proprietary rights of any third party.

 



4

 

 

“Confidential Information” means (a) any technical and non-technical information
related to the Company’s business and current, future and proposed products and
services of Company, including for example and without limitation, Company
innovations, intellectual property, and information concerning research,
development, design details and specifications, financial information,
procurement requirements, engineering and manufacturing information, customer
lists, business forecasts, sales information, marketing plans and business
plans, and provided, in each case, that each is marked as “confidential” or
“proprietary” and (b) any information that Company has received from others that
may be made known to you and that Company is obligated to treat as confidential
or proprietary, and provided, in each case, that each is marked as
“confidential” or “proprietary”.

 

10. Notices and Other Communications:

 

  a) Service of Notices

 

A notice, demand, consent, approval or communication under this letter
(collectively a “Notice”) must be:

 

  i) In writing and in English directed to the address advised by the recipient
for notices, as varied by any notice; and         ii) Hand delivered or sent by
prepaid post, overnight courier, facsimile or electronic mail to the recipient.

 

  b) Effective on Receipt: A Notice given in accordance with section 7a takes
effect when received (or at a later time specified in the Notice), and is taken
to be received:

 

  i) If hand delivered, on delivery;         ii) If sent by prepaid post, two
Business Days after the date of posting (or seven Business Days after the date
of posting if posted to or from outside The United States of America);        
iii) If sent by facsimile, when the sender’s facsimile system generates a
message confirming successful transmission of the entire Notice unless, within
eight Business Hours after the transmission, the recipient informs the sender
that it has not received the entire Notice;

 

but if the delivery, receipt or transmission is not on a Business Day or is
after 5.00pm on a Business Day, the Notice is taken to be received at 9.00am on
the Business Day after that delivery, receipt or transmission.

 

11. Miscellaneous

 

  a) If there is any conflict in any section in this agreement with any
employment agreement, the employment agreement section will supersede this
agreement section.         b) Alterations: This letter may be altered only in
writing signed by each party.         c) Approvals and consents: Except where
this letter expressly states otherwise, a party may, in its discretion, give
conditionally or unconditionally or withhold any approval or consent under this
letter.         d) Assignment: This letter may NOT be assigned by either party.
        e) Costs: Each party must pay its own costs of negotiating, preparing
and executing this letter.

 



5

 

 

  f) Survival: Any indemnity in this letter is independent and survives
termination of this letter. Any other provision by its nature intended to
survive termination of this letter survives termination of this letter.        
g) Counterparts: This letter may be executed in counterparts. All executed
counterparts constitute one document.         h) No Merger: The rights and
obligations of the parties under this letter do not merge on completion of any
transaction contemplated by this letter.         i) Entire Agreement: This
letter constitutes the entire agreement between the parties in connection with
its subject matter and supersedes all previous agreements or understandings
between the parties in connection with its subject matter.         j) Further
Action: Each party must do, at its own expense, everything reasonably necessary
(including executing documents) to give full effect to this letter and the
transactions contemplated by it.         k) Waiver: A party does not waive a
right, power or remedy if it fails to exercise or delays in exercising the
right, power or remedy. A single or partial exercise of a right, power or remedy
does not prevent another or further exercise of that or another right, power or
remedy. A waiver of a right, power or remedy must be in writing and signed by
the party giving the waiver.         l) Relationship: Except where this letter
expressly states otherwise, it does not create a relationship of employment,
agency or partnership between the parties.         m) Confidentiality: A party
may only use the confidential information of another party for the purposes of
this letter, and must keep the existence of this letter and the terms of it and
the confidential information of another party confidential information except
where:

 

  i) The information is public knowledge (but not because of a breach of this
letter) or the party has independently created the information; or         ii)
Disclosure is required by law or a regulatory body (including a relevant stock
exchange).

 

  n) Announcements: A public announcement in connection with this letter or a
transaction contemplated by it must be agreed by the parties before it is made,
except if required by law or a regulatory body (including a relevant stock
exchange).

 

12. Insurance: The Company has directors’ and officers’ liability insurance
under which you are covered in the US and elsewhere for all usual risks during
the term of your appointment as the Director. The Company will maintain that
cover for the full term of your appointment.     13. Contract for Services: This
is a contract for services and is not a contract of employment.

 

14. Governing Law: This agreement shall be governed by the laws of the State of
Texas (without giving effect to choice of law principles or rules thereof that
would cause the application of the laws of any jurisdiction other than the State
of Texas) and the invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision. Any
provision of this agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



6

 

 

Please sign the attached copy of this letter to indicate that you have read,
understood and accept the terms of your appointment.

 

Yours Sincerely,

 

Muscle Maker, Inc.

 

By:     Name: Michael J. Roper   Title: CEO – Muscle Maker, Inc.  

 

Agreed to and accepted by as of the date first set forth above:

 

   

 

7

 

 

 